UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   October 22, 2010

                                    No. 09-2558

                          DANIEL O. RAMOS-OLIVIERI,
                                             Petitioner

                                         v.

                          ATTORNEY GENERAL OF THE
                          UNITED STATES OF AMERICA,
                                             Respondent

                             (B.I.A. No. A095-833-985 )

Present: SLOVITER, BARRY and SMITH, Circuit Judges

      1. Respondent’s Motion to Publish the Court’s Opinion dated 09/17/10.



                                                      Respectfully,
                                                      Clerk/cjg

_________________________________ORDER________________________________
The foregoing motion is GRANTED.

                                      By the Court,


                                      /s/Maryanne Trump Barry
                                      Circuit Judge

Dated: October 22, 2010
CJG/cc: Lauren Anselowitz, Esq.
        Anthony P. Nicastro, Esq.
        Joanna L. Watson, Esq.